DETAILED ACTION
This communication is responsive to the Amendment filed February 9, 2021.  Claims 1 and 3-16 are currently pending.  Claims 1, 3-11, and 16 are under examination.
The rejections under 35 USC 112 set forth in the Office Action dated November 17, 2020 are WITHDRAWN due to Applicant’s responsive amendments.
Claims 6, 7, and 16 are newly REJECTED under 35 USC 112 for the reasons set forth below, but otherwise contain allowable subject matter.
Claims 1, 3-5, and 8-11 are ALLOWED.
Because the new rejections are necessitated by amendment, this action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, it is not clear if Applicant intends the listed group of monohydric alcohols (i.e., aliphatic alcohols and aromatic alcohols) to be a closed Markush group, or if Applicant intends the group to be larger and undefined.  To clarify, the examiner recommends changing the word “or” in the last line of the claim to “and” (“ … selected from aliphatic alcohols and aromatic alcohols …”).  
In addition, it is not clear whether the phrase “having 1 to 10 carbon atoms” modifies both types of alcohols, or just the aromatic alcohols.  The now-deleted portion of the claim indicated that the phrase modified both types of alcohols, but now it is unclear.
Because claims 7 and 16 depend from claim 6, they contain all of the limitations of claim 6 and are therefore indefinite for the reason claim 6 is indefinite.


Allowable Subject Matter
Claims 1, 3-5, and 8-11 are allowed for the reasons set forth in the November 17 Office Action at paragraph 16, which is incorporated by reference herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763